 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 1 of 12 Page ID #:176



 1
 2
 3                                                                JS6

 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ISELA HERNANDEZ, an                   )   CV 20-1058-RSWL-MAA
   individual,                           )
13                                       )
                Plaintiff,               )   ORDER re: Plaintiff’s
14                                       )   Motion to Remand [8]
                                         )
15       v.                              )
                                         )
16                                       )
   FCA US, LLC, a Delaware               )
17 Limited Liability Company;            )
   and DOES 1 through 20,                )
18 inclusive,                            )
                                         )
19                   Defendants.
20       Plaintiff Isela Hernandez (“Plaintiff”) brings this
21 Action against Defendant FCA US, LLC (“Defendant”) for
22 violations of California's Song-Beverly Consumer
23 Warranty Act (the “Song-Beverly Act”).                Currently
24 before the Court is Plaintiff’s Motion to Remand
25 (“Motion”) [8].        Having reviewed all papers submitted
26 pertaining to the Motion, the Court NOW FINDS AND RULES
27 AS FOLLOWS: GRANTS Plaintiff’s Motion.
28 ///
                                        1
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 2 of 12 Page ID #:177



 1                              I. BACKGROUND
 2 A.    Factual Background
 3       Plaintiff alleges Defendant manufactured and/or
 4 distributed a 2015 Jeep Grand Cherokee, Vehicle
 5 Identification Number 1C4RJECG9FC915303 (the
 6 “Vehicle”).       Ex. A to Decl. of Barbara R. Adams in
 7 Supp. of Notice of Removal, Compl., ¶ 4 (“Compl.”), ECF
 8 No. 1-1.      Plaintiff alleges she leased the Vehicle on
 9 or about May 10, 2016.           Id. ¶ 5.
10       Plaintiff alleges that the Vehicle developed
11 various defects, including issues with the canister
12 software, water leaks, an inoperable passenger seat,
13 and an unstable engine, among multiple others.                   Id. ¶
14 10.     Plaintiff further alleges she delivered the
15 Vehicle to Defendant's authorized service and repair
16 facilities on at least ten occasions.                Id. ¶ 9.
17 Plaintiff alleges that Defendant failed to conform the
18 Vehicle to the applicable warranties as shown by the
19 defects existing after a reasonable number of repair
20 attempts.      Id. ¶ 12.
21 B.    Procedural Background
22       Plaintiff filed her Complaint [1-1] in the Superior
23 Court of the State of California, County of Los
24 Angeles, on December 19, 2019, alleging Defendant
25 violated the Song-Beverly Act.              Defendant removed this
26 Action to this Court on January 1, 2020 [1].                  Plaintiff
27 filed the instant Motion to Remand [8] on April 20,
28 2020.     Defendant filed its Opposition [9] on April 28,
                                        2
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 3 of 12 Page ID #:178



 1 2020, and Plaintiff replied [10] on May 5, 2020.
 2                              II. DISCUSSION
 3 A.    Legal Standard
 4       Civil actions may be removed from state court if
 5 the federal court has original jurisdiction.                  See
 6 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
 7 (2002) (“Under the plain terms of § 1441(a), in order
 8 properly to remove [an] action pursuant to that
 9 provision, . . . original subject-matter jurisdiction
10 [must] lie[] in the federal courts.”).                Diversity
11 jurisdiction exists in all civil actions between
12 citizens of different states where the amount in
13 controversy exceeds $75,000, exclusive of interest and
14 costs.     28 U.S.C. § 1332.         There must be complete
15 diversity of citizenship, meaning “each of the
16 plaintiffs must be a citizen of a different state than
17 each of the defendants.”            Morris v. Princess Cruises,
18 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
19 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
20 Federal question jurisdiction exists in “all civil
21 actions arising under the Constitution, laws, or
22 treaties of the United States.”              28 U.S.C. § 1331.
23       “The burden of establishing jurisdiction falls on
24 the party invoking the removal statute, which is
25 strictly construed against removal.”                Sullivan v. First
26 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
27 1987) (internal citations omitted).               Courts resolve all
28 ambiguities “in favor of remand to state court.”
                                        3
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 4 of 12 Page ID #:179



 1 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
 2 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
 3 566 (9th Cir. 1992)).          A removed case must be remanded
 4 “[i]f at any time before final judgment it appears that
 5 the district court lacks subject matter jurisdiction.”
 6 28 U.S.C. § 1447(c).
 7 B.    Discussion
 8        Plaintiff contends that this Court lacks subject
 9 matter jurisdiction over this Action so it should be
10 remanded to state court.1           The Court undisputably lacks
11 federal question jurisdiction; therefore, the issue is
12 whether the Court has diversity jurisdiction.
13        1.   Amount in Controversy
14        When a defendant removes a complaint to federal
15 court, the defendant’s burden with respect to the
16        1
            In addition to lack of subject matter jurisdiction,
17   Plaintiff argues that this Action should be remanded because
     Defendant failed to give notice to the Los Angeles Superior Court
18   that the case had been remanded. See Mot. 6:16-20, ECF No. 8.
     Specifically, Plaintiff contends that the “Notice of Removal
19   states that Plaintiff filed this action in the Superior Court of
     the State of California for the County of San Luis Obispo,” and
20   that a copy of the Notice of Removal “ will be provided to the
     Clerk of the San Luis Obispo Superior Court.” Id. at 6:9-15.
21   Plaintiff maintains that the Notice of Removal is thereby
22   procedurally defective because this Action was originally filed
     in the Los Angeles Superior Court. Id. at 6:18-20. But,
23   Defendant, in its Opposition, clarified that the reference to the
     San Luis Obispo Superior Court was a typographical error, and
24   insisted that proper notice was provided to the Los Angeles
     Superior Court. See Opp’n 4:7-12, ECF No. 9. The Court finds
25   that proper notice was provided to the Los Angeles Superior Court
     on January 31, 2020, see Ex. 2 in Supp. of Opp’n, ECF No. 9-3,
26   and that an amended notice was also given to the Los Angeles
27   Superior Court on February 7, 2020, see Ex. 3 in Supp. of Opp’n,
     ECF No. 9-4. Accordingly, the Court DENIES Plaintiff’s Motion as
28   it related to the argument that remand is proper because notice
     was not provided to the Los Angeles Superior Court.
                                     4
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 5 of 12 Page ID #:180



 1 amount in controversy varies depending on the
 2 circumstances.        Guglielmino v. McKee Foods Corp., 506
 3 F.3d 696, 699 (9th Cir. 2007).              But “where it is
 4 unclear or ambiguous from the face of a state-court
 5 complaint whether the requisite amount in controversy
 6 is pled,” the applicable standard is by a preponderance
 7 of the evidence; this requires that the defendant offer
 8 evidence establishing that it is more likely than not
 9 that the amount in controversy is met, exclusive of
10 costs and interest.          Id. (citing Sanchez v. Monumental
11 Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996)). In
12 considering whether the removing defendant has
13 satisfied its burden, the court “may consider facts in
14 the removal petition,” and “‘summary-judgment-type
15 evidence relevant to the amount in controversy at the
16 time of removal.’”         Singer v State Farm Mut. Auto. Ins.
17 Co., 116 F.3d 373, 377 (9th Cir. 1997) (quoting Allen
18 v. R & H Oil & Gas. Co., 63 F.3d 1326, 1335-36 (5th
19 Cir. 1995)).
20       Here, Plaintiff’s Complaint alleges that “[t]he
21 amount in controversy exceeds twenty-five thousand
22 dollars ($25,000.00), exclusive of interest and
23 costs . . . .”        Compl. ¶ 13.       Further, “Plaintiff seeks
24 damages from Defendant[] . . . for incidental,
25 consequential, exemplary, and actual damages including
26 interest, costs, and actual attorneys’ fees.”                   Id.
27 Given that Plaintiff’s Complaint does not clearly
28 indicate that the $75,000 minimum amount in controversy
                                        5
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 6 of 12 Page ID #:181



 1 is met, Defendant has the burden of showing by a
 2 preponderance of evidence that the jurisdictional
 3 minimum has been satisfied.
 4             i.    Actual Damages
 5       Plaintiff seeks to recover from Defendant’s alleged
 6 violations of the implied and expressed warranties
 7 under the Song-Beverly Act, Cal. Civ. Code § 1792 and
 8 Cal Civ Code § 1793.2, respectively.                Actual damages
 9 under the Song-Beverly Act are the “amount equal to the
10 actual price paid or payable by the buyer,” less the
11 reduction in value “directly attributable to use by the
12 buyer.”      Cal. Civ. Code § 1793.2(d)(2)(B)-(C).               To
13 determine the amount directly attributable to the
14 buyer’s use of the vehicle, the manufacturer multiplies
15 the price of the vehicle the buyer paid or will pay by
16 a fraction—the denominator is 120,000, and the
17 numerator is the number of miles the buyer drove the
18 car before the first relevant repair.                Id.    This
19 calculation provides the actual damages that Plaintiff
20 suffered.
21       Defendant first attempts to demonstrate that the
22 minimum amount in controversy has been met by claiming
23 that “Plaintiff is seeking rescission of the contract,”
24 Notice of Removal 5:2, ECF No. 1, which would result in
25 “the contract’s entire value, without offset, [a]s the
26 amount in controversy,” id. (citing Jadair, Inc. v.
27 Walt Keeler Co., 679 18 F.2d 131, 133 n. 5 (7th
28 Cir.1982)).       However, Defendant’s reading of
                                        6
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 7 of 12 Page ID #:182



 1 Plaintiff’s Complaint is mistaken, as the Complaint
 2 explicitly prays for “replacement or
 3 restitution . . . .”          Compl. 8:1-4.
 4       Next, Defendant attempts to establish that the
 5 minimum amount in controversy has been met by relying
 6 on the purchase price of the Vehicle.                See Notice of
 7 Removal 5:4-8 (“Based on the reasonable purchase value
 8 of the subject vehicle, the civil penalties prayed for
 9 by Plaintiff in twice that amount, together with
10 attorney fees, costs and expenses, the total
11 ascertainable damages sought by Plaintiffs, there can
12 be no question that the amount in controversy therefore
13 satisfies the $75,000 minimum in this case.”).
14 Specifically, Defendant argues that “[t]he invoice
15 price of the Subject Vehicle was $43,666.00 . . . .
16 Thus, the claimed civil penalty on this amount would be
17 up to $87,332.00 - leaving an amount in controversy of
18 roughly $130,998.2.”          Opp’n 8:21-24.        But, Plaintiff
19 maintains that a “proper Song-Beverly restitution
20 amount would require [Defendant] to account for the
21 amount that Plaintiff has thus far paid towards the
22 Vehicle, and the amount of miles she has driven the
23 vehicle,” but “[n]one of these are accounted for in
24 [Defendant]’s Notice of Removal, and these facts have
25 not yet been determined or resolved . . . .”                  Mot.
26 8:11-18.
27       Plaintiff is correct that the Court should consider
28 the amount of miles Plaintiff has driven the Vehicle,
                                        7
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 8 of 12 Page ID #:183



 1 or the mileage offset, in determining whether the
 2 requisite amount in controversy has been met.                   See
 3 Cortez Martinez v. Ford Motor Co., No. 1:18-CV-01607-
 4 LJO-JLT, 2019 WL 1988398, at *4 (E.D. Cal. May 6, 2019)
 5 (citing Schneider v. Ford Motor Co., 756 Fed. Appx.
 6 699, 701 (9th Cir. 2018) (unpublished)) (“The appellate
 7 court noted the district court’s consideration of the
 8 use offset under the Song-Beverly Act to determine the
 9 jurisdictional amount in controversy was valid.”).                    The
10 set-off amount is determined by multiplying the
11 “‘actual price of the new motor vehicle paid or payable
12 by the buyer . . . by a fraction having its denominator
13 120,000 and having as its numerator the number of miles
14 traveled by the new motor vehicle prior to the time the
15 buyer delivered the vehicle’” for correction of the
16 problem.      Maciel v. BMW of N. Am., LLC, No. CV 17-
17 04268-SJO-AJWX, 2017 WL 8185859, at *2 (C.D. Cal. Aug.
18 7, 2017) (quoting Cal. Civ. Code § 1793.2(d)(2)(c)).
19       Here, Defendant neglected to take into account the
20 mileage offset when alleging that the amount in
21 controversy exceeds the jurisdictional minimum.
22 Accordingly, Defendant has failed to prove actual
23 damages by a preponderance of the evidence.                  See
24 Schneider v. Ford Motor Co., 756 F. Appx. 699, 701 n. 3
25 (9th Cir. 2018) (“Consideration of the [u]se [o]ffset
26 [is] appropriate” in determining the amount in
27 controversy as the circuit has “recognized that an
28 estimate of the amount in controversy must be reduced
                                        8
 Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 9 of 12 Page ID #:184



 1 if a specific rule of law or measure of damages limits
 2 the amount of damages recoverable.”) (internal
 3 quotation marks omitted)); Michael Day v. FCA US LLC,
 4 No. ED CV 20-0615-FMO-EX, 2020 WL 3047986, at *2 (C.D.
 5 Cal. June 8, 2020)         (“However, FCA has failed to take
 6 into account any reduction for the use of the vehicle,
 7 and thus has failed to show that the amount in
 8 controversy exceeds the jurisdictional threshold.”)
 9 (internal citations omitted)); Mullin v. FCA US, LLC,
10 2020 WL 2509081, *3 (C.D. Cal. May 14, 2020) (“Because
11 Defendants neglected to take the mileage offset into
12 account, they failed to meet their burden of showing
13 Plaintiff’s actual damages based on the purchase price
14 of the vehicle.”); Maciel, 2017 WL 8185859, at *2
15 (finding amount in controversy not satisfied given
16 defendant’s failure to consider set-off amount).
17       The Court is unpersuaded by Defendant’s reading of
18 the Complaint and thus finds that Defendant has not met
19 its burden of proving Plaintiff’s actual damages based
20 on the purchase price of the Vehicle.
21             ii. Civil Penalties
22       The amount in controversy for diversity
23 jurisdiction may include punitive damages if
24 recoverable under state law.             Brady v. Mercedes-Benz
25 USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002)
26 (citing Davenport v. Mutual Ben. Health & Acc. Ass’n,
27 325 F.2d 785, 787 (9th Cir. 1963)).               The Song-Beverly
28 Act does not provide for punitive damages but “[c]ourts
                                        9
Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 10 of 12 Page ID #:185



 1 have held that the civil penalty under [Song-Beverly]
 2 is akin to punitive damages, because both have the dual
 3 effect of punishment and deterrence for defendants.”
 4 Id. (citations omitted).           Moreover, “courts have held
 5 in other contexts that treble damages authorized by
 6 state law may be included in determining the amount in
 7 controversy” and Song-Beverly “in effect authorizes
 8 treble damages.”        Id. (citations omitted).           Therefore,
 9 the Court can include the Song-Beverly Act’s civil
10 penalty damages in the amount in controversy
11 calculation.
12       The amount recoverable under the Song-Beverly Act
13 is up to two times the amount of actual damages
14 Plaintiff suffered.         Brady, 243 F. Supp. at 1009.            “If
15 the amount of actual damages is speculative, however,
16 an attempt to determine the civil penalty is equally
17 uncertain.”       Chavez v. FCA US LLC, No. CV 19-06003-ODW-
18 GJSX, 2020 WL 468909, at *2 (C.D. Cal. Jan. 27, 2020)
19 (citing Edwards v. Ford Motor Co., No. CV 16-05852-BRO-
20 PLAX, 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016)).
21 Accordingly, because the amount of actual damages in
22 uncertain, the Court is unable to determine what civil
23 penalties might be imposed.              Put differently, Defendant
24 has failed to satisfy the burden of proof necessary to
25 include civil penalties in the amount in controversy.
26             iii. Attorneys’ Fees
27       Future attorneys’ fees are to be included when
28 determining the amount in controversy.                Fritsch v.
                                       10
Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 11 of 12 Page ID #:186



1 Swift Transp. Co. of Arizona, LLC, 899 F.3d 785 (9th
2 Cir. 2018).        However, a “district court may reject the
3 defendant’s attempts to include future attorneys’ fees
4 in the amount in controversy if the defendant fails to
5 satisfy this burden of proof.”              Id. at 795.
6        Here, Defendant maintains that “[i]t is likely that
7 Plaintiff will seek more than $75,000 in fees if she
8 prevails at trial” because the “plaintiffs’ attorneys
9 regularly request more than $75,000 in Song Beverly
10 cases tried or prepared for trial.”               Opp’n 9:15-28.
11 However, “[c]ourts have been reluctant to estimate
12 reasonably attorneys’ fees without knowing what the
13 attorneys in the case bill, or being provided with
14 ‘evidence of attorneys’ fees awards in similar cases.’”
15 Eberle v. Jaguar Land Rover N. Am., LLC, No. 2:18-CV-
16 06650-VAP-PLA, 2018 WL 4674598, at *3 (C.D. Cal. Sept.
17 26, 2018) (citing Edwards, 2016 WL 6583585 at *5).
18 And, courts have found information much more specific
19 than Defendant’s assertion that plaintiffs’ counsels
20 often seek more than $75,000 in attorneys’ fees to be
21 insufficient for the purpose of including attorneys’
22 fees in the amount in controversy.              See Conrad Assocs.
23 v. Hartford Accident & Indem. Co., 994 F. Supp. 1196,
24 1200 (N.D. Cal. 1998) (finding that a defendant failed
25 to establish the amount in controversy by a
26 preponderance of the evidence when including attorney’s
27 fees without estimating “the amount of time each major
28 task will take,” or varying the hourly billing rate for
                                       11
Case 2:20-cv-01058-RSWL-MAA Document 12 Filed 06/29/20 Page 12 of 12 Page ID #:187



 1 each task).       Accordingly, the Court finds that
 2 attorneys’ fees here are too speculative to be included
 3 in the amount in controversy calculation.
 4       Ultimately, the Court finds that Defendant failed
 5 meet its burden to prove by a preponderance of the
 6 evidence that the amount in controversy exceeds
 7 $75,000.      Accordingly, Defendant failed to establish
 8 that this Court has subject matter jurisdiction
 9 pursuant to diversity under 28 U.S.C. § 1332.                  As such,
10 because the Court lacks subject matter jurisdiction
11 over the Action, the Court GRANTS Plaintiff’s Motion.
12       2.    Complete Diversity
13       Because Defendant has failed to meet its burden of
14 showing that the amount in controversy exceeds the
15 jurisdictional minimum, the Court need not address
16 whether complete diversity between the parties exists.
17                            III. CONCLUSION
18       Based on the foregoing, the Court GRANTS
19 Plaintiff’s Motion to Remand.               The Clerk shall REMAND
20 this Action to the Superior Court of California, County
21 of Los Angeles, Case No. 19STCV46285, and close this
22 matter.
23 IT IS SO ORDERED.
                                            /s/ Ronald S.W. Lew
               29
24 DATED: June __, 2020
                                            HONORABLE RONALD S.W. LEW
25                                          Senior U.S. District Judge
26
27
28
                                       12
